                                                                                 FILED
                                                                        2020 Feb-18 AM 10:08
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

ROBERT CARTER,                          ]
                                        ]
     Plaintiff,                         ]
                                        ]
v.                                      ]           2:18-cv-00571-ACA
                                        ]
CABLE TECHNOLOGY                        ]
COMMUNICATIONS, LLC, et al.,            ]
                                        ]
     Defendants.                        ]


                  MEMORANDUM OPINION AND ORDER


     Before the court is Defendant Southern Cable Services, LLC’s motion for

summary judgment. (Doc. 48).

     Plaintiff Robert Carter filed an amended complaint under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., against Cable Technology

Communications, LLC, Southern Cable Services, LLC (“Services”), Southern

Cable Systems, LLC (“Systems”), Thanh Nguyen, and Jerry Tyler, for unpaid

overtime and minimum wages. (Doc. 28 at 3–4 ¶ 5; see also id. at 11–14). The

Clerk has entered a default against Cable Technology Communications and

Mr. Nguyen after they failed to answer or otherwise defend this action, but

Services, Systems, and Mr. Tyler have answered the amended complaint. (Docs.
20, 29). According to Mr. Carter, Mr. Tyler is the owner and operator of both

Services and Systems. (Doc. 28 at 4 ¶ 5(e)).

      After Mr. Carter filed this action, Systems and Mr. Tyler declared

bankruptcy, and this court entered the automatic stay, as required under 11 U.S.C.

§ 362(a). (Docs. 40, 45). Services, the only defendant that has not defaulted or

had a stay entered, has now filed for summary judgment. (Doc. 48). In response,

Mr. Carter objects that, because of the automatic stay imposed as a result of

Mr. Tyler’s and Systems’ bankruptcies, he has not been able to conduct adequate

discovery.

      To the extent that Mr. Carter seeks additional time to conduct discovery on

the limited factual question of whether Services ever employed him, the court

DENIES that request. Because the undisputed evidence establishes that Services

could not have employed Mr. Carter during the relevant time period, the court

GRANTS Services’ motion for summary judgment and WILL ENTER

SUMMARY JUDGMENT in favor of Services and against Mr. Carter on all of

Mr. Carter’s claims against Services.

      I.     BACKGROUND

      In deciding a motion for summary judgment, the court “draw[s] all

inferences and review[s] all evidence in the light most favorable to the non-moving




                                        2
party.” Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir.

2012) (quotation marks omitted).

      Mr. Carter’s amended complaint alleges that he was employed jointly by all

of the defendants—including Services—from December 2016 until March 2017.

(Doc. 28 at 7 ¶ 25). In its motion for summary judgment, Services contends that it

could not have employed Mr. Carter because it went out of business and has been

defunct since 2009. (Doc. 50 at 3–4). In support of that contention, Services

points to an affidavit from its manager and member, Mr. Tyler (doc. 49), as well as

the record from its bankruptcy case, In re Southern Cable Services, LLC, no. 06-

02407-TOM11 (Bankr. N.D. Ala.).

      On July 11, 2006, Services filed a petition for Chapter 11 bankruptcy. In re

Southern Cable Services, LLC, no. 06-02407-TOM11, Doc. 1 (Bankr. N.D. Ala.

July 11, 2006).    Services filed an amended plan of liquidation, which the

bankruptcy court confirmed. Id., Doc. 171 (Bankr. N.D. Ala. May 23, 2007); id.,

Doc. 218 (Bankr. N.D. Ala. Aug. 17, 2007). In February 2009, the bankruptcy

court found that the estate had been fully administered and closed the case. Id.,

Doc. 276 (Bankr. N.D. Ala. Feb. 26, 2009). Mr. Tyler attests that Services has not

done business since it was liquidated. (Doc. 49 at 2 ¶ 7). He further attests that

Services “has no relationship and has no information or documents related to

Plaintiff Robert Carter” and that “it has been at least ten years since Southern



                                        3
Cable Services, LLC had an independent contractor or employee.” (Id. at 2 ¶¶ 8–

9).

      II.    DISCUSSION

      Services moves for summary judgment on the basis that it cannot have

employed Mr. Carter in 2016 and 2017 because it has not engaged in active

operations since 2009. (Doc. 50 at 3–4). Under Federal Rule of Civil Procedure

56, “[t]he court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

      Services has presented evidence that it has been defunct since it was

liquidated in 2009. In re Southern Cable Services, LLC, no. 06-02407-TOM11,

Doc. 276 (Bankr. N.D. Ala. Feb. 26, 2009); (Doc. 49 at 2 ¶ 7). And a defunct

organization cannot have employed anyone. Mr. Carter has not controverted that

evidence.   Instead, he argues that he has not been able to conduct adequate

discovery on the role Services played in his employment because, as a recipient of

the automatic stay under 11 U.S.C. § 362(a), Mr. Tyler has been unavailable for

further discovery. (Doc. 51 at 1).

      Mr. Carter points out that Rule 56(d) permits a court to deny a motion for

summary judgment or “allow time to obtain affidavits or declarations or to take

discovery” if “a nonmovant shows by affidavit or declaration that, for specified



                                         4
reasons, it cannot present facts essential to justify its opposition” to summary

judgment. The party seeking such a ruling must “present[ ] valid reasons justifying

his failure of proof.” Fla. Power & Light Co. v. Allis Chalmers Corp., 893 F.2d

1313, 1316 (11th Cir. 1990) (quotation marks omitted) (discussing the predecessor

to Rule 56(d)).   The request “cannot rest on vague assertions that additional

discovery will produce needed, but unspecified facts, but rather must specifically

demonstrate how postponement of a ruling on the motion will enable [the

nonmovant], by discovery or other means, to rebut the movant’s showing of the

absence of a genuine issue of fact.” Id. (quotation marks omitted).

      Putting aside the fact that Mr. Carter has not filed such an affidavit or

declaration, the court finds that further discovery would not aid him. The issue of

Mr. Carter’s employment with Services was first brought to the court’s attention in

Service’s answer to the initial complaint, filed in February 2019. (See Doc. 25 at 2

¶ 5(b); see also Doc. 29 at 2 ¶ 5(b)). At the scheduling conference held on April 5,

2019, the court ordered the parties to conduct discovery on this issue, with a

discovery deadline of June 17, 2019. (See Docs. 37, 38, 39).          Systems and

Mr. Tyler did not file their suggestion of bankruptcy until July 1, 2019. (Doc. 40).

Accordingly, Mr. Carter had an appropriate opportunity to conduct discovery on

this issue before the court imposed the automatic stay, and he has not satisfied his




                                         5
burden of explaining how additional discovery would help him rebut Services’

evidence that it has been out of business since 2009.

      Mr. Carter alleges that Services employed him in 2016 and 2017, but the

unrebutted evidence establishes that Services has not done any business since

2009. Obviously, a plaintiff cannot prevail in an FLSA case unless he proves that

the defendant employed him. Cf. 29 U.S.C. 206(a) (requiring employers to pay

certain employees a federally mandated minimum wage); id. § 207(a)(1) (requiring

employers to provide overtime compensation for employees who work more than

forty hours per work week). Because no genuine dispute of material fact exists

about whether Services could have been Mr. Carter’s employer in 2016 and 2017,

the court GRANTS Services’ motion for summary judgment and WILL ENTER

SUMMARY JUDGMENT in favor of Services and against Mr. Carter on all of

Mr. Carter’s claims.

      III.   CONCLUSION

      The court GRANTS Services’ motion for summary judgment and WILL

ENTER SUMMARY JUDGMENT in favor of Services and against Mr. Carter

on all of Mr. Carter’s claims. This memorandum opinion and order does not affect

Mr. Carter’s claims against the remaining defendants.

      The court will enter a separate partial judgment in accordance with this

memorandum opinion and order.



                                         6
DONE and ORDERED this February 18, 2020.



                        _________________________________
                        ANNEMARIE CARNEY AXON
                        UNITED STATES DISTRICT JUDGE




                            7
